Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 05/31/2022. claims 1, 2, 4, 7-9, 11, and 13-15 have been amended. Claim 3 has been canceled. Claims 16-21 are newly added. Thus, claims 1-2 and 4-21 are currently pending in the instant application
Allowable Subject Matter
Claims 1-2 and 4-21 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1, 8 and 13 including:
“wherein the wireless communication module further comprises a base carrier comprising the controller and an elevated carrier comprising the antenna, wherein the base carrier and the elevated carrier are contained within the enclosure; wherein the base carrier rests on the second main wall: and wherein an offset member protruding from said base carrier is arranged for elevating said elevated carrier above said base carrier and defining a height therebetween” recites in claims 1 and 13, and 
“a throughput hole in the enclosure extending from the first main wall to the second main wall, wherein the throughput hole is arranged for accommodating a fastening element therethrough; a hook-and-loop fastener; an adhesive surface area; at least one tooth for snap fitting the wireless communication module into at least one respective slot, wherein the housing comprises said at least one respective slot; and a magnetic member for magnetically connecting to a magnetic area, wherein the housing comprises said magnetic area” recites in claim 8.
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        07/16/2022